By the Court.
This is an appeal from a decree of the Probate Court whereby investments made by a guardian of property of her minor children were declared to be improper and were disallowed. In the report of material facts made by the presiding judge, after a description of the securities in which the trust fund was invested, occurs this: “I find that said guardian was not prudent in allowing these invest*491ments to be made and that said investments were not proper fiduciary investments.” There is no report of the evidence.
The rule governing fiduciaries in the investment of trust estates was stated in Harvard College v. Amory, 9 Pick. 446, 461, in these words: "All that can be required of a trustee to invest, is, that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested.” There has been constant adherence to that rule. Kimball v. Whitney, 233 Mass. 321, 331. No facts set out in the report of the trial judge justify the investments as having been made in conformity to that rule. We have no knowledge concerning the securities in which this trust fund was invested except as disclosed by the report. There is no ground in the record for doubting the soundness of the conclusion of the trial judge.
The portion of the decree awarding certain payments for professional services was within the authority conferred by St. 1931, c. 120, § 1, which changed the preexisting rule set forth in Conley v. Fenelon, 266 Mass. 340.

Decree affirmed.